Citation Nr: 1755729	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Claire Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

FINDINGS OF FACT

1. A September 1995 rating decision denied service connection for left knee arthritis; the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
       
2. The evidence received since the September 1995 denial relates to an unestablished fact necessary to substantiate the claim for service connection for left knee arthritis, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee arthritis is a chronic disease of which the Veteran has suffered continuity of symptomatology since his active service.




CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service connection for left knee arthritis is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).   

2.  New and material evidence has been received to reopen the previously denied claim for service connection for left knee arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for left knee arthritis is based on the same factual basis as the previously denied claim for service connection for left knee arthritis.  That claim was denied in a September 1995 rating decision on the basis that the Veteran's in-service knee condition had resolved while he was still in service and no residuals were shown on VA examination in May 1995, in that X-rays taken in May 1995 were normal and did not show any significant degeneration in the Veteran's left knee.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within one year following the decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for left knee arthritis.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence received since the September 1995 denial includes a February 2014 VA examination wherein the Veteran was diagnosed with minimal degenerative joint disease (arthritis) of the left knee, pursuant to radiographic findings of arthritis in his knee.  

Since that time, the Veteran has provided credible testimony of continuing knee pain following his 20 years of honorable military service.  Thus, as new and material evidence has been received, the claim for service connection for left knee arthritis is reopened.   

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

As stated above, the Veteran has a current undisputed diagnosis of left knee arthritis.  In addition, the Veteran's service treatment records show that he was treated in service for knee pain in 1986.  While he was not diagnosed with left knee arthritis at that time, knee pain is known to be a symptom of knee arthritis.  The Veteran gave credible testimony at a September 2016 Board hearing that the knee pain he experienced during his twenty years of honorable service has continued since service and he currently still experiences the knee pain.  His testimony is consistent with statements he made at VA examinations in May 1995 and February 2014.  At the May 1995 VA examination, the Veteran reported a history of chronic pain in his left knee.  At the February 2014 VA examination, the Veteran reported his left knee pain began during active service and has continued to be painful and has even worsened over the years.  In light of the foregoing, the Board finds that the Veteran has shown a continuity of left knee arthritis symptomatology after service, which is ultimately supported by the diagnosis of a chronic knee disability and a medical opinion of record linking that disability to the knee pain that onset during service.  As such, service connection for left knee arthritis is warranted.


ORDER

New and material evidence having been received, the claim for service connection for left knee arthritis is reopened. 

Service connection for left knee arthritis is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


